641 So. 2d 164 (1994)
William Leslie LEE, Appellant,
v.
STATE of Florida, Appellee.
No. 92-3442.
District Court of Appeal of Florida, First District.
August 1, 1994.
Rehearing Denied September 7, 1994.
*165 Nancy A. Daniels, Public Defender, Abel Gomez, Asst. Public Defender, Tallahassee, for appellant.
Robert A. Butterworth, Atty. Gen., Giselle Lylen Rivera, Asst. Atty. Gen., for appellee.
PER CURIAM.
Appellant, William Leslie Lee, appeals from a final judgment and sentence following a jury verdict finding him guilty of capital sexual battery. Appellant raises three issues on appeal: (1) Whether the trial court erred in admitting testimony that the defendant was the victim's father, (2) whether the trial court erred in failing to hold a hearing on appellant's pro se motion to dismiss counsel, (3) whether the conviction must be reversed because it was based on one count of an information charging three offenses.
As to issue one, we find that the appellant failed to properly preserve this issue for appeal. See Feller v. State, 637 So. 2d 911 (Fla. 1994).
As to issue two, we find that the trial court did not err in failing to conduct an inquiry pursuant to Nelson v. State, 274 So. 2d 256 (Fla. 4th DCA 1973), where a request to dismiss counsel was based upon inadequate communication between counsel and appellant rather than any specific claims of incompetence. See Kenney v. State, 611 So. 2d 575 (Fla. 1st DCA 1992).
As to issue three, we find that the appellant waived any error by failing to timely challenge the information. See Fountain v. State, 623 So. 2d 572 (Fla. 1st DCA 1993), rev. denied, 629 So. 2d 132 (Fla. 1993).
AFFIRMED.
ERVIN, WOLF and KAHN, JJ., concur.